Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the lead lines for reference characters that refer to an area or a group of element should end with an arrowhead to avoid confusion.  For example, the lead line for reference character “1” in figure 1 should end with an arrowhead so as to indicate that the reference character is referring to a region.  Also see reference characters “7” in figures 2-4, “10” in figures 5 and 6, and “18” in figure 7.  Note that the list above is not complete and additional lead lines will need to be modified per the statement above.  Figures 3, 8 and 15 are objected to because they fail to include the proper cross sectional shading in accordance with MPEP 608.02 and 37 CFR 1.84(ii)(3).  The use of reference character “7” in figure 4 is incorrect since the entire drive assembly is not shown in figure 4 and yet reference character 7 is used in figure 4 to indicate less than the entire drive assembly.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “17a”, “17b”, “17c”, “17d”, “17e” and “17f”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to because “the first guide element and the second guide element” on lines 3-4 is confusing since it is unclear if the first and second guide elements are the same as the guide elements set forth on lines 1-2 above or are in addition to the guide elements set forth above.  On lines 5-6, “[a]t least one guide element” is confusing since it is unclear if the at least one guide element is one of the guide elements set forth on lines 1-2 above or are in addition to the guide elements set forth above.  On line 10, “disposed” on line 10 is confusing since it is unclear where the stop disc is disposed.  On line 12, “its” should be replaced with the name of the element to which the possessive pronoun refers to avoid confusion.
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:  the references to claim 1 on line 26 of page 2 and claim 9 on line 16 of page 3 should be removed since the claim numbers invariably change during the prosecution of the application and may not agree with the language in the specification as originally filed.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because “Passage” on line 1 should not be capitalized.  Appropriate correction is required.



Double Patenting
	There is no double patenting rejection based on 17/283,751, 17/283,757, 17/284,931, and 17/284,649 at this time.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Recitations such as “a person” on line 11 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to the person set forth above or is attempting to set forth another person in addition to the one set forth above.
	Recitations such as “and/or” on line 13 of claim 1 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” or “or”?
	Recitations such as “means” on line 19 of claim 1 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant amend the claims so that it is clear that the applicant is invoking 35 USC 112(f) and make a statement that the applicant is invoking 35 USC 112(f).
Recitations such as “releasing the gate region” on line 20 of claim 1 render the claims indefinite because they are grammatically awkward and confusing.  The barrier element does not release the gate region since the gate region is merely a region.  Did the applicant mean to recite that the barrier element is a position that opens the gate region?
Recitations such as “at least one guide element” on line 22 of claim 1 render the claims indefinite because it is unclear if the applicant is referring to one of the guide elements set forth above or is attempting to set forth another guide element in addition to the one set forth above.
Recitations such as “the hollow shaft” on line 25 of claim 1 render the claims indefinite because the lack antecedent basis.
Recitations such as “its” on line 27 of claim 1 render the claims indefinite because they should be replaced with the name of the element to which the possessive pronoun refers to avoid confusion.
Recitations such as “the plurality of teeth” on line 2 of claim 4 render the claims indefinite because the lack antecedent basis.
Recitations such as “circle division” on line 3 of claim 4 render the claims indefinite because it is unclear what the applicant is attempting to recite.  What comprises a circle division?  Is the applicant referring to equal radial spacing of the plurality of teeth?
Recitations such as “a plurality of toothing engagements” on lines 2-3 of claim 5 render the claims indefinite because it is unclear if the applicant is referring to the plurality of toothing engagements set forth above or is attempting to recite a plurality of toothing engagements in addition to the one set forth above.
Recitations such as “the plurality of teeth” on line 3 of claim 5 render the claims indefinite because the lack antecedent basis.
Recitations such as “which are arranged in a circle” on line 4 of claim 5 render the claims indefinite because it is unclear if the plurality of toothing engagements or the plurality of teeth are arranged in a circle.
Recitations such as “a toothing engagement” on line 3 of claim 6 render the claims indefinite because it is unclear what element(s) of the invention are engaged by the toothing engagement.
Recitations such as “as to be displaceable” on line 3 of claim 7 render the claims indefinite because it is unclear with respect to what element of the invention the stop element is displaceable.
Recitations such as “in particular semi-circular recess” on lines 2-3 of claim 8 render the claims indefinite because it is unclear what the applicant is attempting to set forth.  What comprises an “in particular semi-circular recess”?  How does an “in particular semi-circular recess” differ from a semi-circular recess?
Recitations such as “it” on line 3 of claim 8 render the claims indefinite because they should be replaced with the name of the element to which the pronoun refers to avoid confusion.
Recitations such as “the stop disc” on line 3 of claim 8 render the claims indefinite because it is unclear how the stop element can comprise the stop disc.  Note that the stop element and the stop disc have been disclosed as being separate elements.
	Recitations such as “a person” on line 12 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the person set forth above or is attempting to set forth another person in addition to the one set forth above.
	Recitations such as “and/or” on line 14 of claim 9 render the claims indefinite because it is unclear what is meant by the recitation “/”.  Is the applicant setting forth “and” only, “or” only, “and” and “or”, or “and” or “or”?
	Recitations such as “means” on line 20 of claim 9 render the claims indefinite because it is unclear whether or not the applicant intends to invoke 35 USC 112(f).  If the applicant intends to invoke 35 USC 112(f), then it is requested that the applicant amend the claims so that it is clear that the applicant is invoking 35 USC 112(f) and make a statement that the applicant is invoking 35 USC 112(f).
Recitations such as “releasing the gate region” on line 21 of claim 9 render the claims indefinite because they are grammatically awkward and confusing.  The barrier element does not release the gate region since the gate region is merely a region.  Did the applicant mean to recite that the barrier element is a position that opens the gate region?
Recitations such as “in such manner” on lines 25-26 of claim 9 render the claims indefinite because they are grammatically incorrect and confusing.  Did the applicant mean to recite --in such a manner--?
Recitations such as “in sections” on line 27 of claim 9 render the claims indefinite because it is unclear what the applicant is attempting to recite.  What element of the invention has the sections to which the applicant is referring.
Recitations such as “preferably completely” on line 27 of claim 9 render the claims indefinite because a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c).  In the present instance, claim 9 recites the broad recitation of the inner shell surface surrounding a section of the drive unit, and the claim also recites the inner shell surface completely surrounding the drive unit which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Recitations such as “at least one guide element” on line 27 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to one of the guide elements set forth above or is attempting to set forth another guide element in addition to the ones set forth above.
Recitations such as “its” on line 34 of claim 9 render the claims indefinite because they should be replaced with the name of the element to which the possessive pronoun refers to avoid confusion.
Recitations such as “in such manner” on lines 36-37 of claim 9 render the claims indefinite because they are grammatically incorrect and confusing.  Did the applicant mean to recite --in such a manner--?
Recitations such as “a locking apparatus” on line 40 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the locking apparatus set forth above or is attempting to set forth another locking apparatus in addition to the one set forth above.
Recitations such as “a vertically running profile” on line 40 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the vertically running profile set forth above or is attempting to set forth another vertically running profile in addition to the one set forth above.
Recitations such as “a guide element” on lines 40-41 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to one of the guide elements set forth above or is attempting to set forth another guide element in addition to the ones set forth above.
Recitations such as “a stop element” on line 42 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the stop element set forth above or is attempting to set forth another stop element in addition to the one set forth above.
Recitations such as “a stop disc” on line 44 of claim 9 render the claims indefinite because it is unclear if the applicant is referring to the stop disc set forth above or is attempting to set forth another stop disc in addition to the one set forth above.
Recitations such as “subsequent” on line 44 of claim 9 render the claims indefinite because it is unclear what the arrangement of the hollow shaft on the locking apparatus is subsequent to.  Note that the applicant has set forth that the method steps of lines 40-45 of claim 9 can occur in any order.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mercier et al. (US 2015/0308179).  Mercier et al. discloses a passage barrier comprising:
guide elements comprising a first guide element 111 and a second guide element 111 (fig. 7a), wherein the first guide element 111 and the second guide element 111 cooperate such that they define a gate region (labeled below), through which a person passes from an entrance region (labeled below) into a passage region (labeled below),
at least one barrier element 112, wherein the barrier element is arranged inside the gate region, wherein the barrier element, the first guide element, and the second guide element cooperate such that a passage of a person from the entrance region into the passage region is configured to be prevented and/or enabled, and 
a drive, having a drive unit 64 and an output unit 65, wherein the drive unit 64, the output unit 65, and the barrier element 112 are operatively connected such that the barrier element is movable by means of the drive unit into a position closing the gate region and into a position releasing the gate region, 
wherein at least one guide element 111 comprises a vertically running profile 11 (fig. 6), on which a locking apparatus 81 is arranged, wherein the locking apparatus 81 has a torque transmission toothing (labeled below), which engages into a complementary torque reception toothing (labeled below) of the hollow shaft 80, wherein a circular stop disc 75 is also present, which has a toothing engagement (labeled below), which is engaged with the torque transmission toothing of the locking apparatus 81 and the stop disc 75 has on its stop disc circumferential surface a stop lug (labeled below), which protrudes radially from the stop disc circumferential surface, and cooperates with a stop element (labeled below) arranged on the vertically running profile 11 in such manner that a rotation of the stop disc 75 is delimited by the stopping of the stop lug against the stop element (claim 1);
wherein the stop disc 75 and the stop lug are formed monolithically as shown in figure 6 (claim 2);
wherein the stop lug of the stop disc 75 is arranged opposite a toothing engagement (claim 6).
It should be noted that the locking apparatus 81 is considered to be a locking apparatus since it interlocks the hollow shaft 80 and the stop disc.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. as applied to claims 1, 2 and 6 above.
Mercier et al. discloses that the stop element is arranged in the vertically running profile, but is silent concerning the stop element being displaceable.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the position of the stop element adjustable since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954), and to enable a user to adjust the height of the barrier elements 112 relative to the ground.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mercier et al. (US 2015/0308179) in view of Springborn et al. (US 2013/0205670).  Mercier et al. discloses a passage barrier 110 (fig. 7), wherein the passage barrier has guide elements 111 comprising a first guide element 111 and a second guide element 111, wherein the first guide element and the second guide element cooperate such that they define a gate region (labeled below), through which a person passes from an entrance region (labeled below) into a passage region (labeled below), 
the passage barrier further includes at least one barrier element 112, wherein the barrier element is arranged inside the gate region, wherein the barrier element, the first guide element and the second guide element cooperate in such manner that a passage of a person from the entrance region into the passage region can be prevented and/or enabled, 
the passage barrier has a drive having a drive unit 64 and an output unit 60, wherein the drive unit, the output unit and the barrier element are operatively connected such that the barrier element is movable by means of the drive unit into a position closing the gate region and into a position releasing the gate region, 
wherein the output unit comprises a hollow shaft 60, 80, 
at least one guide element 111 comprises a vertically running profile 11 (fig. 6), on which a locking apparatus 81 is arranged, wherein the locking apparatus 81 has a torque transmission toothing (labeled below), which engages into a complementary torque reception toothing (labeled below) of the hollow shaft 60, 80, wherein a circular stop disc 75 is also present, which has a toothing engagement (labeled below), which is engaged with the torque transmission toothing of the locking apparatus 81 and the stop disc has on its stop disc circumferential surface a stop lug (labeled below), which protrudes radially from the stop disc circumferential surface, and cooperates with a stop element (labeled below) arranged on the vertically running profile 11 in such manner that a rotation of the stop disc 75 is delimited by the stopping of the stop lug against the stop element.
Mercier et al. is silent concerning an inner surface of the hollow shaft surrounding the drive unit.
However, Springborn et al. discloses a passage barrier comprising a hollow shaft 12, wherein the hollow shaft has an outer shell surface 16 and an inner shell surface (labeled below), wherein the inner shell surface and a drive unit 18 are configured in such that the inner shell surface surrounds the drive unit 18, at least in sections, preferably completely.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Mercier et al. with a hollow shaft such that the inner shell surface surrounds the drive unit, at least in sections, preferably completely, as taught by Springborn et al., to reduce the amount of space required for the installation of the hollow shaft and drive unit and to improve the aesthetics of the passage barrier.
Finally, the construction of the passage barrier of Mercier et al., as modified above, would inherently lead to the method steps set forth in claim 9.
It should be noted that the locking apparatus 81 is considered to be a locking apparatus since it interlocks the hollow shaft 80 and the stop disc.

Allowable Subject Matter
Claims 3-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record, absent applicant’s own disclosure, fails to teach the entire combination of elements set forth in the claimed invention.  Specifically, the prior art of record fails to teach the torque transmission toothing comprises a plurality of teeth which protrude from the locking apparatus parallel to the vertically running profile.

    PNG
    media_image1.png
    1671
    1126
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1672
    1132
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    1646
    1105
    media_image3.png
    Greyscale

	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY J STRIMBU whose telephone number is (571)272-6836. The examiner can normally be reached 8:00-4:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY J STRIMBU/Primary Examiner, Art Unit 3634